This is an appeal from an order of the Small Claims Division of the Wayne County Municipal Court.*
The small claims division of a municipal or county court has jurisdiction in civil actions for the recovery of money only, with the exception of certain types of actions, for amounts not exceeding $500, exclusive of interest and costs. R. C. 1925.02.
All proceedings in the small claims division are subject, generally, to the procedure established for the trial of actions in municipal or county courts. R. C. 1925.16. See, also, R. C.1901.21, wherein municipal court practice and procedure is essentially the same as that in the courts of common pleas. This, of course, includes trial procedures outlined in R. C. Chapter 2315, and R. C. Chapter 2317 relating to the introduction of evidence, and R. C. 2317.30 which requires that all witnesses be sworn in before they testify. *Page 146 
In the record before us, the plaintiff-appellee, Leslie Crumley, was permitted to testify without being either sworn or testifying upon affirmation. Further, the defendant-appellant, Cecil Murphy, was denied the opportunity to present witnesses, which, apparently, he wished to present. Clearly, the statutory procedure was not followed. Accordingly, this cause is reversed and remanded for further proceedings.
The judgment is reversed and the cause remanded.
Judgment reversed andcause remanded.
BELL, P. J., and MAHONEY, J., concur.
* All proceedings were before a judge, rather than a referee.